10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT oF NEVADA
BROGAN WYANT, Case No.: 2:19-cv-201-APG-PAL
V Plaimiff’ oRDER DENYING MoTIoN FoR
' ENTRY oF CLERK’s DEFAULT
LARRY LEle, er al.,
[ECF NO. 10]
Defendants.

 

 

 

 

Brogan Wyant moves for entry of default against defendants Victor Finnegan and
American Expediting Company. ECF No. 10. Based on the affidavits of service filed by Ms.
Wyant (ECF Nos. 6, 7), it does not appear that those defendants Were properly served under
F ederal Rule of Civil Procedure 4 or Nevada Rule of Civil Procedure 4. l am not aware of the
service requirements under Pennsylvania law. And the motion does not provide sufficient facts
or legal arguments to justify entry of default. Therefore, Ms. Wyant’s motion for entry of default
(ECF No. l()) is denied Without prejudice lf Ms. Wyant Wishes to again seek entry of default,

she may file a new motion, but must include in it the legal and factual justifications for default.

Dated: March 7, 2019.
€A/

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

